Exhibit 10.34


PURCHASE AGREEMENT
PURCHASE AGREEMENT (this “Agreement”), dated as of December 20, 2019, by and
among Sunnova Energy International Inc., a Delaware corporation (the “Company”)
and the entities listed on the signature pages hereto or who become parties to
this Agreement via a Joinder in connection with any Transfers of Notes or
Transfers by the Investors of the option to purchase Additional Notes set forth
in Section 1.3 hereof (the “Investors” and, together with the Company, the
“Parties”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in Annex A hereto and the rules of construction
applicable to this Agreement are set forth in Annex B.
RECITALS
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth in this Agreement, the Company may issue and sell to
the Investors, and the Investors shall thereupon purchase from the Company,
certain of the Company’s 7.75% convertible senior unsecured notes due 2027
issuable in accordance with the Indenture (the “Notes”);
WHEREAS, on the Closing Date (as defined below), the Company is entering into
that certain indenture (the “Indenture”), to be dated as of the Closing Date
with Wilmington Trust, National Association, as trustee (the “Trustee”), in
connection with the issuance of the Notes hereunder, which shall be
substantially in the form attached hereto as Annex C;
WHEREAS, the Company intends to cause Sunnova TEP Inventory, LLC (“TEP
Inventory”) to enter into that certain revolving credit facility (the “Equipment
Facility”) with an initial borrowing capacity of $100,000,000;
WHEREAS, pursuant to and subject to the Indenture, the Notes shall be
convertible on the terms and conditions set forth therein, into shares of the
common stock of the Company, par value $0.0001 per share (the “Common Stock”);
and
WHEREAS, on the Closing Date, the Company and Investors are entering into that
certain registration rights agreement (the “Registration Rights Agreement”), to
be dated as of the Closing Date, in connection with the Company’s obligation to
file a shelf registration statement for the resale of the Common Stock to be
received by the Investors upon the conversion of the Notes pursuant to the
Indenture, which shall be substantially in the form attached hereto as Annex D.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
ARTICLE I
PURCHASE AND SALE
Section 1.1    Purchase and Sale of Notes. Upon the terms and subject to the
conditions and limitations of this Agreement, on the Closing Date, the Company
will issue and sell to each Investor, and each Investor will purchase, Notes
(the “Initial Notes”) in the aggregate principal amount of the commitment set
forth next to such Investor’s name on Exhibit A (with respect to each


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




Investor, its “Commitment”). The Company and the Investors agree that (a) the
aggregate principal amount of the Initial Notes issued on the Closing Date is
$55,000,000 and (b) the Notes shall be sold at a purchase price of 95% of the
principal amount thereof. The obligations of each Investor hereunder shall be
several and not joint.
Section 1.2    Closing Date. This Agreement shall become effective and binding
on the date hereof upon the delivery of counterpart signature pages of this
Agreement executed by each of the parties hereto. Subject to the terms and
conditions of this Agreement, the closing of the purchase and sale of the Notes
(the “Closing”) shall take place on December 23, 2019 or as soon as reasonably
practicable thereafter following the execution and delivery of the Indenture,
the execution and delivery of the Registration Rights Agreement, the payment by
each Investor of its respective Commitment and all other documents, instruments
and writings required to be delivered on the Closing Date to the offices of
Kirkland & Ellis LLP, 609 Main Street, Houston, Texas 77002, at 11:00 a.m.,
Houston time, but in no event later than December 31, 2019, or as may extended
upon the mutual agreement of the Parties (the “End Date”). In consideration of
and in express reliance upon the representations, warranties and covenants, and
otherwise upon the terms and subject to the conditions, of this Agreement at the
Closing Date, the Company will issue and sell to each Investor, and each
Investor agrees to purchase from the Company, the Initial Notes in respect of
the Commitment in the amount next to such Investor’s name on Exhibit A hereto.
Section 1.3    Additional Notes. In addition, upon the terms and subject to the
conditions and limitations of this Agreement, the Company hereby grants an
option to each Investor (the “Option”), severally and not jointly, to purchase
its pro rata portion of $20,000,000 in principal amount of Notes (the
“Additional Notes”), as set forth in Exhibit A opposite the name of such
Investor, for a purchase price equal to 95% of the principal amount of
Additional Notes purchased by such Investor, plus any accrued but unpaid
interest on such Additional Notes through, but excluding, the applicable Date of
Delivery (as defined below). The Option hereby granted to each Investor will
expire on March 31, 2020 and may be exercised by such Investor in whole or in
part upon written notice to the Company setting forth the aggregate principal
amount of Additional Notes as to which such Investor is then exercising the
Option; provided that, in the event that any Investor has not exercised the full
amount of its Option on or before March 31, 2020, any other Investor may elect
to purchase all or any portion of the unpurchased Additional Notes remaining
under such Option by delivering notice to the Company on or before April 1,
2020. Notwithstanding anything to the contrary herein, the exercise of the
Option shall be subject to the Company’s consent, which may be granted or
withheld in its sole discretion, at any time the Option is exercised pursuant to
this Section 1.3. The Option may be transferred in whole or in part to (i) any
other Original Investor or any of their respective Affiliates, subject to
Section 7.7 hereof, by written notice to the Company or (ii) an investor who is
reasonably acceptable to the Company and who executes a Joinder as of the
effective date of such Transfer. Any such Joinder or written notice, as
applicable, will set forth the aggregate principal amount of Additional Notes as
to which such Original Investor is then transferring such Option. The time and
date of delivery of any Notes for which any such Option has been exercised (a
“Date of Delivery”) shall be determined by the Company, but shall not be later
than the earlier of (i) three Business Days after the exercise of such Option
and (ii) April 3, 2019.




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




In the event that any or all of the Additional Notes are purchased by the
Investors, payment of the purchase price (which shall include a payment of any
accrued but unpaid interest on the Additional Notes through, but excluding, the
applicable Date of Delivery) for, and delivery of, such Additional Notes shall
be made at the above mentioned offices, or at such other place as shall be
agreed upon by the Investors and the Company, on each Date of Delivery as
specified in the notice from the applicable Investor to the Company.
Section 1.4    Closing Date Settlement. The payment for, against delivery of,
Initial Notes in respect of the Commitment shall be settled on the Closing Date.
The payment for, against delivery of, Additional Notes shall be settled on each
applicable Date of Delivery. On the Closing Date and each Date of Delivery, each
Investor shall provide payment for the applicable Initial Notes or Additional
Notes, as applicable, to the Company’s account designated in writing by wire
transfer of immediately available funds and, immediately upon receipt of such
funds, the Company shall, or shall cause its transfer agent to deliver the
Initial Notes or Additional Notes, as applicable, as provided in the Indenture.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor, severally and not jointly and with respect to itself only, hereby
makes the following representations and warranties to the Company:
Section 2.1    Organization and Standing of the Investor. The Investor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation.
Section 2.2    Authorization and Power. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
purchase the Notes in accordance with the terms hereof. The execution, delivery
and performance of this Agreement by the Investor and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action, and no further consent or authorization for the Investor is required.
This Agreement has been duly executed and delivered by the Investor. This
Agreement constitutes a valid and binding obligation of the Investor enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership, or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application or as rights to
indemnification may be limited by public policy (the “Enforceability
Exceptions”).
Section 2.3    No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby and thereby do not and shall not (a) result in
a violation of the Investor’s charter documents, bylaws or other applicable
organizational documents, (b) conflict with, constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give rise to any rights of termination, amendment, acceleration or cancellation
of, any Contract to which the Investor is a party or is bound, (c) create or
impose any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




Investor is bound or under which any of its properties or assets are bound, or
(d) result in a violation of any federal, state, local or foreign statute, rule,
or regulation, or any order, judgment or decree of any court or governmental
agency applicable to the Investor or by which any of its properties or assets
are bound or affected, except, in the case of clauses (b), (c) and (d), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, prohibit or otherwise
interfere with the ability of the Investor to enter into and perform its
obligations under this Agreement in any material respect. The Investor is not
required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to acquire the
Notes in accordance with the terms of the Transaction Documents.
Section 2.4    Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Notes which have been requested by the Investor have
been furnished or otherwise made available to the Investor or its advisors. The
Investor and its advisors have been afforded the opportunity to ask questions of
representatives of the Company. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Notes. The Investor understands
that it (and not the Company) shall be responsible for its own tax liabilities
that may arise as a result of this investment or the transactions contemplated
by this Agreement. The Investor is aware of all of its obligations under U.S.
federal and applicable state securities laws and all rules and regulations
promulgated thereunder in connection with this Agreement and the transactions
contemplated hereby and the purchase and sale of the Notes. The Investor has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its prospective investment in the Notes
and has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.
Section 2.5    Securities Act. The Investor is: (a) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or (b) an “accredited
investor” (as defined in Rule 501(a) of Regulation D under the Securities Act).
The Investor has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of the
Notes. The Investor understands and acknowledges that the Securities are being
offered in transactions not involving any public offering within the meaning of
the Securities Act, that the initial offering and issuance of the Securities has
not been registered under the Securities Act or any other securities law, and
(i) if, subject to the limitations herein or in the Indenture, as applicable, in
the future it decides to resell, pledge or otherwise transfer any Securities
that it purchases hereunder, those Securities, as applicable, absent an
effective registration statement under the Securities Act, may be resold,
pledged or transferred only pursuant to an applicable exemption from
registration under the Securities Act in accordance with any applicable
securities laws of the states and other jurisdictions of the United States, and
(ii) it will, and each subsequent holder of any of the Securities, as
applicable, that it purchases in this offering is required to, notify any
subsequent purchaser of such Securities, as applicable, from it or subsequent
holders, as applicable, of the resale restrictions referred to in clause (i) of
this sentence. The Investor is acquiring the Securities for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof in a manner that would violate the Securities Act and is
aware that the sale of


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




the Securities to it is being made in reliance on a private placement exemption
from registration under the Securities Act. The Investor understands that there
is no public trading market for the Notes, that none is expected to develop and
that the Notes must be held indefinitely unless and until the Notes are
registered under the Securities Act or an exemption from registration is
available. Such Investor has been advised of and is aware of the provisions of
Rule 144 promulgated under the Securities Act. The Investor will cooperate
reasonably with the Company to provide any information necessary for any
applicable securities filings as required by the Transactions contemplated in
this Agreement.
Each Investor acknowledges and understands that the Notes are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and that the Company and its counsel will
rely upon the truth and accuracy of the foregoing representations and
acknowledgements.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
As of the date hereof, the Company represents and warrants to the Investors as
follows:
Section 3.1    Organization, Good Standing and Power. The Company and each
Significant Subsidiary is duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 3.2    Due Authorization. The Company has full corporate right, power
and authority to issue, sell and deliver the Notes, in accordance with and upon
the terms and conditions set forth in this Agreement. All corporate action
required to be taken by the Company for the authorization, issuance, sale and
delivery of the Notes, the execution and delivery of the Transaction Documents
and the consummation of the transactions contemplated thereby has been validly
taken. No approval from the holders of outstanding Common Stock is required
under the provisions of the charter or by-laws or similar organizational
documents of the Company or the rules and regulations of the NYSE in connection
with the Company’s issuance and sale of the Notes and Common Stock to the
Investors. Each of the Transaction Documents has been duly and validly
authorized and has been or, with respect to the Transaction Documents to be
delivered at the Closing, will be, validly executed and delivered by the
Company, and constitutes, or will constitute, the legal, valid and binding
obligations of the Company (assuming the due authorization, execution and
delivery thereof by the Investors and the Trustee, as applicable), enforceable
in accordance with its terms, except as may be limited by the Enforceability
Exceptions.
Section 3.3    Capitalization and Valid Issuance of Notes.




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




(a)    The authorized Equity Interests of the Company consist of 1,000,000,000
shares of Common Stock and 10,000,000 shares of Preferred Stock. At the close of
business on December 18, 2019, there were 83,980,885 shares of Common Stock and
no shares of Preferred Stock issued and outstanding. All outstanding equity
securities of the Company are duly authorized, validly issued, fully paid and
non-assessable.
(b)    The Notes being purchased by the Investors hereunder have been duly
authorized by the Company and, when issued and delivered by the Company in
accordance with this Agreement against payment of the consideration set forth
herein, will be valid and enforceable obligations of the Company, subject to the
Enforceability Exceptions.
(c)    There are no persons entitled to statutory, preemptive or other similar
contractual rights to subscribe for the Notes; and, except (i) for the Notes to
be issued pursuant to this Agreement, (ii) for awards issued pursuant to the
Company’s long-term incentive plan (the “2019 Long-Term Incentive Plan”), or
(iii) as disclosed in the Company SEC Documents, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, ownership interests
in the Company are outstanding.
(d)    When the Notes are issued and sold pursuant to this Agreement and the
Indenture, the maximum number of shares of Common Stock issuable in respect of
the Notes will be duly authorized and reserved and, when the Common Stock is
issued in accordance with the terms of the Indenture, it will be validly issued,
fully paid and non-assessable and will be free and clear of any and all liens
and restrictions on transfer, other than (i) restrictions on transfer under the
Transaction Documents, under the Delaware General Corporation Law or under
applicable state and federal securities laws, (ii) such liens as are created by
the Investors, and (iii) restrictions on transfer of Common Stock under any
Lock-Up Letter, to the extent any such Investor or its respective affiliates is
a party to any such Lock-Up Letter.
Section 3.4    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company or any of its
Subsidiaries is required for the execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance and sale of the Notes
and the consummation of the transactions contemplated by the Transaction
Documents, except (a) as required by the Commission in connection with the
Company’s obligations under the Registration Rights Agreement, (b) as may be
required under the state securities or “Blue Sky” Laws, (c) as may be required
by the rules and regulations of the NYSE, (d) the filing of a Supplemental
Listing Application with the NYSE or (e) where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 3.5    No Conflicts. The execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance and sale of the
Notes, the issuance of the Common Stock underlying the Notes and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




or provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of the Company or
any of its Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any property, right or asset of the Company or any of its
Subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or bylaws or similar organizational documents of the Company or any of
its Subsidiaries or (iii) result in the violation of any Law or statute
applicable to the Company or any of its Subsidiaries or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company or any of its Subsidiaries,
except, in the case of clauses (i) and (iii) above, and with respect to the
Company’s Subsidiaries in the case of clause (ii) above, for any such conflict,
breach, violation, default, lien, charge or encumbrance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or materially impair or delay the ability of the Company to
perform its obligations under this Agreement or the Transaction Documents or to
consummate the transactions contemplated hereby and thereby.
Section 3.6    Title to Real and Personal Property. The Company and its
Subsidiaries have good and marketable title (in fee simple, in the case of real
property) to, or have valid rights to lease or otherwise use or access, all
items of real and personal property that are necessary to the respective
businesses of the Company and its Subsidiaries taken as a whole (other than with
respect to Intellectual Property, title to which is addressed exclusively in
Section 3.8 below), in each case subject to any site access rights (whether
construed as leases, easements, licenses or rights of way) under the Company’s
customer agreements and such other exceptions that do not materially affect the
value of such property and buildings or materially interfere with the use made
of such property and buildings by the Company and its Subsidiaries, free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its Subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
Section 3.7    Litigation. Except as set forth in the Company SEC Documents, as
of the date of this Agreement, there are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or to which
any property or asset of any such entity is subject, that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
which challenges the validity of any of the Transaction Documents or the right
of the Company to enter into any of the Transaction Documents or to consummate
the transactions contemplated hereby and thereby.
Section 3.8    Intellectual Property. (i) The Company and its Subsidiaries own
or have the right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations, domain
names and other source indicators, copyrights and copyrightable works, know-how,
trade secrets, systems, procedures, proprietary or confidential information and
all other worldwide intellectual property, industrial property and proprietary
rights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses; (ii) to the Knowledge of the Company, the Company’s and
its Subsidiaries’ conduct of their respective businesses does not infringe,
misappropriate or otherwise violate any Intellectual Property of any


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




person; (iii) the Company and its Subsidiaries have not received any written
notice of any claim relating to Intellectual Property; and (iv) to the Knowledge
of the Company, the Intellectual Property of the Company and its Subsidiaries is
not being infringed, misappropriated or otherwise violated by any person.
Section 3.9    Certain Environmental Matters. (i) The Company and its
Subsidiaries (A) are in compliance with all, and have not violated any,
applicable federal, state, local and foreign laws (including common law), rules,
regulations, requirements, decisions, judgments, decrees, orders and other
legally enforceable requirements relating to pollution or the protection of
human health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (B) have received and are in compliance with all, and have not violated
any, permits, licenses, certificates or other authorizations or approvals
required of them under any Environmental Laws to conduct their respective
businesses; and (C) have not received notice of any actual or potential
liability or obligation under or relating to, or any actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and (ii) there are no costs or liabilities
associated with Environmental Laws of or relating to the Company or its
Subsidiaries, except in the case of each of (i) and (ii) above, for any such
matter as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as disclosed in the Company SEC Documents, (A)
there is no proceeding that is pending, or that is known to be contemplated,
against the Company or any of its Subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceeding
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (B) the Company and its Subsidiaries are not aware of any
facts or issues regarding compliance with Environmental Laws, or liabilities or
other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its Subsidiaries, and (C) none of the
Company or its Subsidiaries anticipates material capital expenditures relating
to any Environmental Laws.
Section 3.10    Investment Company Act. The Company is not and, immediately
after giving effect to the offering and sale of the Notes and the application of
the proceeds thereof, will not be required to register as an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.
Section 3.11    Taxes. The Company and its Subsidiaries have paid all federal,
state, local and foreign taxes and filed all Tax Returns required to be paid or
filed through the date hereof, except in each case as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and, except
as otherwise disclosed in the Company SEC Documents, or as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, there is no
tax deficiency that has been asserted against the Company or any of its
Subsidiaries or any of their respective properties or assets.
Section 3.12    Insurance. The Company and its Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




insurance, which insurance is in amounts and insures against such losses and
risks as are, in the Company’s reasonable judgment, prudent and customary in the
business in which the Company and its Subsidiaries are engaged; and neither the
Company nor any of its Subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.
Section 3.13    Compliance With Anti-Money Laundering Laws. The operations of
the Company and its Subsidiaries are conducted in compliance with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the Knowledge of the Company, threatened.
Section 3.14    Compliance with ERISA. Except, in each case, for any such matter
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (i) each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA) and no Plan that is a
“Multiemployer Plan” within the meaning of Section 4001(a)(3) of ERISA is in
“endangered status” or “critical status” (within the meaning of Sections 304 and
305 of ERISA) (v) the fair market value of the assets of each Plan that is
subject to Title IV of ERISA or Section 412 of the Code equals or exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (vi) no “reportable event” (within the
meaning of Section 4043(c) of ERISA and the regulations promulgated thereunder)
has occurred or is reasonably expected to occur; (vii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification; (viii) neither the Company nor any member of the
Controlled Group


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the Pension Benefit
Guarantee Corporation, in the ordinary course and without default) in respect of
a Plan (including a “Multiemployer Plan” within the meaning of Section
4001(a)(3) of ERISA); and (ix) none of the following events has occurred or is
reasonably likely to occur: (A) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or its Controlled
Group affiliates in the current fiscal year of the Company and its Controlled
Group affiliates compared to the amount of such contributions made in the
Company’s and its Controlled Group affiliates’ most recently completed fiscal
year; or (B) a material increase in the Company and its Subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Accounting Standards Codification Topic 715-60) compared to the amount of such
obligations in the Company and its Subsidiaries’ most recently completed fiscal
year, except, in each case, with respect to the events or conditions set forth
in (i) through (ix) hereof, as would not, individually or in the aggregate, have
a Material Adverse Effect.
Section 3.15    Certain Fees. No fees or commissions are or will be payable by
the Company to brokers, finders or investment bankers with respect to the sale
of any of the Notes or the consummation of the transaction contemplated by this
Agreement or the other Transaction Documents.
Section 3.16    No Unlawful Payments.Neither the Company nor any of its
Subsidiaries nor any director or officer of the Company or any of its
Subsidiaries nor, to the Knowledge of the Company, any agent, employee,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable Law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its Subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.
Section 3.17    No Conflicts with Sanctions Laws. Neither the Company nor any of
its Subsidiaries, directors or officers, nor, to the Knowledge of the Company,
any agent, employee, affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its Subsidiaries located, organized or resident in a country
or territory that is itself the subject or target of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.
Section 3.18    Solvency.
(a)    On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Company and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Company and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Company and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Company and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(b)    There are no bankruptcy, insolvency, reorganization or receivership
proceedings commenced and continuing or, to the Knowledge of the Company, being
contemplated or threatened with respect to the Company or any Subsidiary.
Section 3.19    No Solicitation or Integration. (i) Neither the Company nor any
other Person authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of purchasers with respect to offers or sales of the
Notes; and (ii) the Company has not, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its Knowledge, is or will
be integrated with the Notes sold pursuant to this Agreement.  
Section 3.20    Periodic Reports. The Company has filed all reports, proxy
statements, forms, and other documents required to be filed by the Company with
the Commission pursuant to the Exchange Act in a timely manner and such reports,
proxy statements, forms and other documents, including any audited or unaudited
financial statements and any notes thereto or schedules included


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




therein, at the time filed (or in the case of registration statements, solely on
the dates of effectiveness) (except to the extent corrected by a subsequent
filing) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (b) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be, and (c) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto. The financial statements and other financial
information of the Company included in the Company SEC Documents were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission), and fairly
present (subject in the case of unaudited statements to normal and recurring and
year-end audit adjustments) in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows of the
Company and its consolidated Subsidiaries for the periods then ended. The
independent auditor of the Company as of the date of the most recent audited
balance sheet of the Company is an independent registered public accounting firm
with respect to the Company and has not resigned or been dismissed as
independent registered public accountants of the Company as a result of or in
connection with any disagreement with the Company on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures. Since the date of the most recent balance sheet of the Company
audited by such auditor, (i) the interactive data in extensible Business
Reporting Language included or incorporated by reference in the Company SEC
Documents fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto and (ii) based on an annual evaluation of disclosure controls
and procedures, except as set forth in the Company SEC Documents, the Company is
not aware of (x) any significant deficiency or material weakness in the design
or operation of internal controls over financial reporting that are likely to
adversely affect its ability to record, process, summarize and report financial
data or (y) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls over
financial reporting of the Company.
Section 3.21    No Material Adverse Change. Except as expressly set forth in or
contemplated by the Company SEC Documents, since September 30, 2019 through the
date hereof, no Material Adverse Effect has occurred.
Section 3.22    Registration. Assuming the accuracy of the representations and
warranties of each Investor contained in Article II, the offer, sale and
delivery of the Securities pursuant to this Agreement is exempt from
registration requirements of the Securities Act, and neither the Company nor, to
the Knowledge of the Company, any authorized representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.
Section 3.23    Registration Rights Priority. Except for those rights contained
in the Company’s Second Amended and Restated Registration Rights Agreement and
the Company’s Amended and Restated Piggy-back Registration Rights Agreement, the
Company has not granted registration rights that remain outstanding that (a) are
equal or superior in priority to, or otherwise equal to or greater than, in any
respect, those contained in the Registration Rights Agreement, (b)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




reduce the aggregate amount of Common Stock that may be registered pursuant to
the Registration Rights Agreement or (c) conflict in any material respect with
the rights granted to the Investors pursuant to the Registration Rights
Agreement.
Section 3.24    No Violation or Default. Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any property
or asset of the Company or any of its Subsidiaries is subject; or (iii) in
violation of any Law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its Subsidiaries, except, in the case of
clauses (ii) and (iii) above, and with respect to the Company’s Subsidiaries in
the case of clause (i) above, for any such default or violation that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
materially impair or delay the ability of the Company to perform its obligations
under the Transaction Documents.
Section 3.25    No Labor Dispute. As of the date of this Agreement, no labor
disturbance by or dispute, action, or similar proceeding with employees of the
Company or any of its Subsidiaries exists or, to the Knowledge of the Company,
is threatened, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 3.26    Accounting Controls. The Company and its Subsidiaries, taken as
a whole, maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that have been designed to comply
with the requirements of the Exchange Act and have been designed by, or under
the supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. The
Company and its Subsidiaries, taken as a whole, maintain internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. There are no material weaknesses in
the Company’s internal controls over financial reporting (it being understood
that the Company is not required to comply with Section 404 of the Sarbanes
Oxley Act of 2002, as amended, and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), as of an earlier date than it
would otherwise be required to so comply under applicable Law). To the extent
known by the Company, the Company’s auditors and the Audit Committee of the
Board of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.
Section 3.27    Disclosure Controls. The Company and its Subsidiaries maintain
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.
Section 3.28    Listing and Maintenance Requirements. The Common Stock is listed
on the NYSE, and the Company has not received any notice of delisting. The
issuance and sale of the Notes does not contravene NYSE rules and regulations.
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to the
Knowledge of the Company is reasonably likely to, have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received as of the date of this Agreement any notification that the
Commission is contemplating terminating such registration.
Section 3.29    Licenses and Permits. The Company and its Subsidiaries possess
all licenses, sub-licenses, certificates, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses, except where the failure to possess or
make the same would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and, except as would not reasonably be expected to have
a Material Adverse Effect, neither the Company nor any of its Subsidiaries has
received notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization or has any reason to believe
that any such license, sub-license, certificate, permit or authorization will
not be renewed in the ordinary course.
Section 3.30    Cybersecurity; Data Protection. The Company and its
Subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform in all
material respects as required in connection with the operation of the business
of the Company and its Subsidiaries as currently conducted. To the knowledge of
the Company, the IT Systems are free and clear of all Trojan horses, time bombs,
malware and other corruptants designed to permit unauthorized access or
activity. The Company and its Subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards to
maintain and protect their material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with their businesses, and,
to the knowledge of the Company, there have been no breaches, violations,
outages or unauthorized uses of or accesses to such IT Systems or Personal Data,
except for those that have been remedied without material cost or liability or
the duty to notify any other person, nor any incidents under


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




internal review or investigations relating to such IT Systems or Personal Data.
The Company and its Subsidiaries are presently in material compliance with all
laws or statutes applicable to the Company or its Subsidiaries and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or its
Subsidiaries, internal policies and contractual obligations relating to the
privacy and security of IT Systems and Personal Data and to the protection of
such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.
Section 3.31    No Side Agreements. There are no agreements by, among or between
the Company or any of its Subsidiaries, on the one hand, and any Investor or, to
the Knowledge of the Company, any of their Affiliates, on the other hand, with
respect to the transactions contemplated hereby other than this Agreement and
the other Transaction Documents, nor promises or inducements for future
transactions between or among any of such parties other than as set forth in the
Transaction Documents.
ARTICLE IV    
TRANSFER RESTRICTIONS
Section 4.1    Lock-Up. During the Lock-Up Period, the Investors shall not,
without the Company’s prior written consent, directly or indirectly, sell,
offer, transfer, assign, mortgage, hypothecate, gift, pledge or dispose of,
enter into or agree to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, mortgage,
hypothecation, gift, assignment or similar disposition of (any of the foregoing,
a “Transfer”), any of the Notes other than (i) any Transfer to an Investor’s
Affiliate that executes and delivers to the Company a Joinder becoming an
Investor party to this Agreement and a duly completed and executed IRS Form W-9,
or appropriate Form W-8 or (ii) to the Company or any of its Subsidiaries. For
the avoidance of doubt, after the conclusion of the Lock-Up Period, the
Investors may Transfer, without the Company’s prior written consent, all or a
portion of the Notes, subject to any limitations on Transfer contained in the
Indenture and applicable securities laws.
ARTICLE V    
COVENANTS
The Company covenants with each Investor, and each Investor covenants with the
Company, severally and not jointly, as follows:
Section 5.1    Future Ratings. If the Company obtains a rating or ratings from a
“nationally recognized statistical rating organization” (as defined in Section
3(a)(62) of the Exchange Act) for any future indebtedness of the Company
incurred after the Closing Date, the Company shall use commercially reasonable
efforts to obtain a rating from a nationally recognized statistical rating
organization for the Notes; provided, that the Company shall not be required to
obtain a rating for the Notes in connection with the incurrence of any future
indebtedness, the proceeds of which are used, in whole or in part, to redeem,
retire, defease, discharge, or otherwise acquire the Notes.
Section 5.2    Equipment Facility Transaction. From the Closing Date until the
date that the Company or its Affiliates shall have entered into the Equipment
Facility, the Company will not,


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




and will not allow TEP Inventory, to make aggregate payments in respect of the
acquisition of solar system equipment from third party sources, including
inverters and related equipment, in excess of $10,000,000.
ARTICLE VI    
CONDITIONS TO THE SALE AND PURCHASE OF THE NOTES
Section 6.1    Conditions Precedent to the Obligation of an Investor to Purchase
Notes. The obligation hereunder of the applicable Investor to acquire and pay
for the Initial Notes on the Closing Date or the Additional Notes on any Date of
Delivery is subject to the satisfaction or waiver at or before the Closing Date
or the applicable Date of Delivery of each of the conditions set forth below.
These conditions are for each Investor’s sole benefit and may be waived by any
Investor, with respect to itself only, at any time in its sole discretion.
(i)    Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects as of the Closing Date or Date of
Delivery, as applicable (unless already qualified by materiality or in all
material respects, in which case they shall be true and correct without further
qualification).
(ii)    Solvency Certificate. The Company shall deliver to the applicable
Investor a Solvency Certificate from the Company, dated as of the Closing Date
or Date of Delivery, as applicable, in substantially the form of Exhibit B
hereto.
(iii)    Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Company dated as of the Closing Date or Date of Delivery, as
applicable, certifying as to and attaching: (A) a true, correct and complete and
in full force and effect as of the Closing Date, copy of the Charter, (B) a
true, correct and complete and in full force and effect as of the Closing Date,
copy of the bylaws of the Company, (C) true, correct and complete, and in full
force and effect as of the Closing Date, resolutions of the board of directors
of the Company authorizing and approving the Transaction Documents, the Notes
and the transactions contemplated thereby, including the issuance of the Notes
to each Investor, and (D) the incumbency of the officers of the Company
authorized to execute the Transaction Documents and the Notes.
(iv)    Officers’ Certificate. The Company shall deliver an Officers’
Certificate from the Company dated as of the Closing Date or Date of Delivery,
as applicable, in substantially the form of Exhibit C hereto.
(v)    Opinion of Company Counsel. The Company shall deliver customary opinions
addressed to the Investors from Baker Botts L.L.P., counsel to the Company,
dated as of the Closing Date or Date of Delivery, as applicable.
(vi)    No Default or Event of Default. No Default or Event of Default (each as
defined in the Indenture) shall have occurred and be continuing.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




(vii)    No Material Adverse Change. No change, event, occurrence, effect, fact,
circumstance or condition that has had or would reasonably be likely to have a
Material Adverse Effect shall have occurred since September 30, 2019.
(viii)    Definitive Documentation. As of the Closing Date or Date of Delivery,
as applicable, the Investors shall be reasonably satisfied with the forms and
substance of each of the Transaction Documents and shall have received duly
executed copies of each Transaction Document, together with the exhibits and
schedules thereto.
(ix)    Supplemental Listing. The Company shall have received official notice of
the approval of the listing of additional shares of Common Stock equal to the
maximum number of shares of Common Stock issuable in respect of the Initial
Notes or Additional Notes, as applicable, on the NYSE, subject to official
notice of issuance.
(x)    KYC. On or prior to the Closing Date or Date of Delivery, as applicable,
the Company shall have provided to the Investors all information related to the
Company (including names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Investors at least five (5)
Business Days prior to the Closing Date and mutually agreed to be required under
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to be obtained by the Investors.
Section 6.2    Conditions Precedent to the Obligation of the Company to Issue
Notes. The obligation of the Company to issue the Initial Notes on the Closing
Date or to issue the Additional Notes on any Date of Delivery is subject to the
fulfillment (or waiver in the Company’s sole discretion) on or before such date
of each of the following conditions:
(i)    Payment. Each Investor shall have paid, as applicable, its Commitment on
the Closing Date or the purchase price of its portion of Additional Notes on the
Date of Delivery, as applicable, by wire transfer of immediately available funds
to the account designated by the Company in writing.
(ii)    Supplemental Listing. The Company shall have received official notice of
the approval of the listing of additional shares of Common Stock equal to the
maximum number of shares of Common Stock issuable in respect of the Initial
Notes or Additional Notes, as applicable, on the NYSE, subject to official
notice of issuance.
(iii)    Representations and Warranties. The representations and warranties of
the Investors contained in Article II shall be true and correct in all material
respects (unless already qualified by materiality or in all material respects,
in which case they shall be true and correct without further qualification).
(iv)    Transaction Documents. The parties to each Transaction Document (other
than the Company) shall have duly executed each such Transaction Document and
each such Transaction Document shall be in full force and effect.
ARTICLE VII    
MISCELLANEOUS


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




Section 7.1    Fees and Expenses. Each party shall bear its own fees and
expenses related to the transactions contemplated by this Agreement; provided,
however, that the Company shall pay by wire transfer of immediately available
funds to an account designated by the Investors (i) the reasonable and
documented out-of-pocket fees and expenses incurred by the Investors (including
the reasonable and documented fees, expenses and disbursements of counsel to the
Investors), which shall be as of the date hereof one or more attorneys at
Kirkland & Ellis LLP in connection with (x) the preparation, negotiation,
execution and delivery of this Agreement, the Indenture, the other Transaction
Documents and due diligence of the Company, (y) the Investors’ purchase of the
Notes and the initial filing of this Agreement and all related documents with
the Securities Valuation Office of the National Association of Insurance
Commissioners and (z) any and all amendments, consents, waivers or other
documents or instruments relating thereto (whether or not such amendments,
consents or waivers become effective); provided, further, that the Company shall
not be required to reimburse the Investors’ expenses incurred in connection with
the initial negotiation and execution of the Transaction Documents in excess of
$500,000 in the aggregate and, in the event that the Closing does not occur, the
Company’s obligations under this provision shall not exceed $250,000 in the
aggregate, and (ii) all out-of-pocket expenses incurred by the Investors in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Transaction Documents, including its rights under
this Section 7.1, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Notes.
Section 7.2    Consent to Jurisdiction, Waiver of Jury Trial.
(a)    Each of the Company and each Investor (a) hereby irrevocably submits to
the jurisdiction of the U.S. District Court and other courts of the United
States sitting in the City and State of New York, Borough of Manhattan, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (b) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and each Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7.2 shall affect or limit any right to serve
process in any other manner permitted by Law.
(b)    EACH OF THE COMPANY AND EACH INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING
HERETO. EACH OF THE COMPANY AND EACH INVESTOR (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.2.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




Section 7.3    Entire Agreement; Amendment. This Agreement, together with the
annexes and exhibits referred to herein, and the Indenture represent the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. All exhibits
to this Agreement are hereby incorporated by reference in, and made a part of,
this Agreement as if set forth in full herein. Any term of this Agreement may be
amended or waived only with the written consent of the Company and the Investors
holding at least a majority of the aggregate principal amount of the outstanding
Notes and Commitments at such time; provided, that, any waiver or amendment in
respect of the amount of the Commitments shall require the consent of the
affected Investors.
Section 7.4    Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery at the address or number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business hours
where such notice is to be received) or (b) on the second Business Day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The address for such communications shall be:


If to the Company:


Sunnova Energy International Inc.
20 East Greenway Plaza, Suite 475
Houston, TX 77046
Telephone:    [***]
Attention:    Chief Financial Officer


With a copy (which shall not constitute notice) to:


Baker Botts L.L.P.
910 Louisiana Street, Suite 3200
Houston, TX 77002
Attention: Justin F. Hoffman


If to any Investor, at its address as it appears on the books and records of the
Company.


With a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
609 Main Street
Houston, Texas 77002
Telephone:    [***]
Attention:    Matthew Pacey
Bryan Flannery


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






Any party hereto may from time to time change its address for notices by giving
at least ten (10) days’ advance written notice of such changed address to the
other parties hereto.
Section 7.5    Waivers. No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
Section 7.6    Headings; Construction. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. The parties agree that each of them and
their respective counsel has reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Any reference in this Agreement to
“Dollars” or “$” shall mean the lawful currency of the United States of America.
Section 7.7    Successors and Assigns. Subject to Article IV, (i) each Investor
may assign its rights or obligations pursuant to this Agreement to any of its
Affiliates and (ii) each Original Investor may assign its commitment to purchase
Additional Notes under Section 1.3 to any of its Affiliates or to any other
Original Investor or such Original Investor’s Affiliates, subject, in each case,
to such assignee Affiliate making the representations and warranties set forth
in Article II as of the date of such Transfer. Except as specifically permitted
in the foregoing sentence, no Investor may assign its rights or obligations
pursuant to this Agreement to any Person, without the prior written consent of
the Company in its sole discretion. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
assignment by a party to this Agreement of any rights hereunder shall not affect
the obligations of such party under this Agreement.
Section 7.8    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal procedural and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such state
that would cause the application of the laws of any other jurisdiction.
Section 7.9    Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by digital or electronic transmission, such transmission
shall constitute delivery of the manually executed original.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




Section 7.10    Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
Section 7.11    No Third Party Beneficiaries. This Agreement is intended only
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.
Section 7.12    Further Assurances. From and after the date of this Agreement,
upon the request of the Investors or the Company, each of the Company and the
Investors shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
Section 7.13    Survival of Provisions. The covenants made in this Agreement
shall survive the Closing Date and remain in full force and effect until payment
in full in cash and discharge of all Notes then outstanding under the Indenture.
The agreements and obligations of the Company set forth in Article VII shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the parties, regardless of any purported
general termination of this Agreement.
Section 7.14    Termination. This Agreement may be terminated at any time prior
to the Closing: (a) by mutual written consent of the Company and the Investors
representing a majority of the aggregate Commitment; (b) by written notice from
either the Company or the Investors representing a majority of the Notes, if any
Governmental Authority with lawful jurisdiction shall have issued a final order,
decree or ruling or taken any other final action restraining, enjoining or
otherwise prohibiting the transactions contemplated by the Transaction Documents
and such order, decree, ruling or other action is or shall have become final and
nonappealable; (c) by written notice from either the Company or the Investors
representing a majority of the Notes, if the Closing does not occur by 11:59
p.m. New York City time on the End Date; provided, however, that the right to
terminate this Agreement pursuant to this Section 7.14(c) shall not be available
to any Party whose failure to fulfill any obligations under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date; (d) by notice given from the Company, if there
have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Investors in
this Agreement such that the conditions in Section 6.2(iii) would not be
satisfied and which have not been cured by the Investors five Business Days
after receipt by the Investors of written notice from the Company requesting
such inaccuracies or breaches to be cured; (e) by notice given by the Investors
representing a majority of the aggregate Commitment, if there have been one or
more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Company in this Agreement such that the
conditions in Section 6.1(i) would not be satisfied and which have not


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




been cured by the Company within five Business Days after receipt by the Company
of written notice from the Investors requesting such inaccuracies or breaches to
be cured.
Section 7.15    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to this Section 7.15, (a) except as set forth in Section
7.15(b) and in Article IX, this Agreement shall become null and void and have no
further force or effect, but the Parties shall not be released from any
liability arising from or in connection with any breach hereof occurring prior
to such termination; and (b) regardless of any purported termination of this
Agreement, the provisions of Section 7.16 and Article VIII shall remain
operative and in full force and effect as between the Company and the Investors,
unless the Company and the Investors possessing the right to acquire not less
than majority of the Notes execute a writing that expressly terminates such
rights and obligations as between the Company and the Investors.
Section 7.16    Non-Disclosure.
(a)    Subject to Section 7.16(b), each Party agrees to use all non-public,
confidential or proprietary information (financial and non­financial) disclosed
to it by any other Party in connection with this Agreement or the Notes solely
for the purposes of the transactions contemplated thereby and to treat all such
information confidentially; provided, that nothing herein shall prevent the
Investors from disclosing any such information (i) to purchasers or prospective
purchasers of the Notes who agree in writing to be bound by the provisions of
this Section 7.16, (ii) to investors or prospective investors in funds or
accounts managed, advised or sub-advised by Affiliates of, or entities
designated by, any of the Investors; provided that such Investor shall instruct
such investors or prospective investors to comply with the provisions of this
Section 7.16, (iii) pursuant to the order of any court or administrative agency,
(iv) subject to the next sentence of this Section 7.16(a), upon the request or
demand of any regulatory authority having jurisdiction over any Party or its
Affiliates, (v) to the extent that such information was or becomes publicly
available other than by reason of disclosure by the Parties in violation of this
Agreement or was or becomes available to any Party or its Affiliates from a
source which is not known by such Party to be subject to a confidentiality
obligation to any other Party, (vi) to the extent such information was
independently developed by any Party without reference to such non-public
information, or (vii) to the Affiliates, employees, legal counsel, independent
auditors and other experts or agents who need to know such information in
connection with the sale of the Notes; provided that each Party shall use its
commercially reasonable efforts to cause its Affiliates, employees, legal
counsel, independent auditors and other experts or agents to comply with this
Section 7.16(a) and shall be liable to any other affected Party under this
Section 7.16(a) for any breach by its Affiliates or employees of the terms of
this Section 7.16(a). In the event that any Party is requested or required
pursuant to written or oral question or request for information or documents in
any legal proceeding, interrogatory, subpoena, civil investigation demand, or
similar process to disclose any non-public information, it will notify such
other affected Parties promptly of the request or requirement so that it may
seek an appropriate protective order or waive compliance with the provisions of
this Section 7.16(a); provided that, in the event that such affected Party is
unable to obtain such a protective order, it shall use its commercially
reasonable efforts to seek an order or other assurance that confidential
treatment will be accorded to such portion of the nonpublic information required
to be disclosed as the affected Party shall designate. Nothing in this paragraph
shall limit the Company’s


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




right to file or disclose any information or documents relating to the
transactions relating to the Notes it determines in good faith are required to
be furnished or filed with the Commission.
(b)    Other than filings made by the Company with the Commission, the Company
may disclose the identity of, or any other information concerning, the Investors
or any of their respective Affiliates only after providing the Investors a
reasonable opportunity to review and comment on such disclosure (with such
comments being incorporated or reflected, to the extent reasonable, in any such
disclosure); provided, however, that nothing in this Section 7.16 shall delay
any required filing or other disclosure with the NYSE or any Governmental
Authority or otherwise hinder the Company’s ability to timely comply with
applicable Law or rules and regulations of the NYSE or other Governmental
Authority.
(c)    Prior to making any public statements or issuing any press releases with
respect to the transactions contemplated by the Transaction Documents, each
Party will consult with the other Parties hereto and consider in good faith any
comments provided by such other parties; provided that no Party will make any
public statement or issue any press release that attributes comments to any
other Party or that indicates the approval of any other Party of the contents of
any such public statement or press release (or portion thereof) without the
prior written approval of the other Parties hereto.
ARTICLE VIII    
INDEMNIFICATION
Section 8.1    Indemnification by the Company. The Company agrees to indemnify
each Investor and the respective directors, officers, advisors, agents and
employees of each such Investor (collectively, “Investor Related Parties”) from
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, or arising out of, a breach of a representation or warranty
by the Company in this Agreement or a failure by the Company to comply with its
covenants in this Agreement; provided that, (a) no Investor Related Party shall
be entitled to recover special, consequential or punitive damages, except for
any such special, consequential or punitive damages included in any third party
claim in connection with which such Indemnified Party is entitled to
indemnification and (b) no Investor Related Party shall be entitled to recover
costs, losses, liabilities, damages, or expenses arising from the fraud, gross
negligence or willful misconduct of an Investor Related Party or a dispute
solely amongst Investor Related Parties to which the Company is not a party.
Section 8.2    Additional Limitations on Indemnification. The Company’s maximum
aggregate liability under this Article VIII will be limited to the aggregate
principal amount of the Notes outstanding on such date, but in no event greater
than the Total Commitment. Notwithstanding anything to the contrary contained
herein, any damages otherwise indemnifiable under this Article


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




VIII shall be reduced by the amount of insurance proceeds actually recovered by
the Investor Related Parties in respect of such damages (net of costs of
collection, deductibles and retro-premium adjustments). Damages shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such damages constituting a breach of more than one
representation or warranty. Any claim for indemnification relating to a breach
of a representation and warranty must be made in writing no later than the
earlier of (a) one (1) year after the payment in full in cash and discharge of
all Notes then outstanding under the Indenture and (b) two (2) years after the
Closing Date.
Section 8.3    Indemnification Procedure. Promptly after any Investor Related
Party (hereinafter, the “Indemnified Party”) has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement, the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (a)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (b) if (i) the Indemnifying Party has
failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party (including in house counsel) shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select one firm of separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, neither the Indemnifying
Party nor the Indemnified Party shall settle any indemnified claim without the
consent of the other (such consent not to be unreasonably withheld), unless the
settlement thereof imposes no liability or obligation


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




on, and includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by such other party. The remedies
provided for in this Article VIII are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.
ARTICLE IX    
MAJORITY HOLDER DESIGNEE
Section 9.1    Majority Holder Designee. Effective as of the issuance of the
Initial Notes pursuant to the terms hereof, each of MTP Energy Management LLC
and Tortoise Capital Advisors, LLC or their respective successors or assigns
(collectively, the “Appointing Holders” and each an “Appointing Holder”) shall
have the right, subject to Section 9.2, to act as or appoint a designee (the
“Designees” and each a “Designee”) to act as a Majority Holder Designee in
accordance with the terms of Sections 17.17 and 17.18 of the Indenture.
Notwithstanding any other provisions of this Agreement, as long as any Notes
remain outstanding, this Article IX shall survive any purported termination of
this Agreement and may not be amended without the consent of each Appointing
Holder that has the then-current right to appoint a designee under this Article
IX.
Section 9.2    Removal; Replacement. The appointment of any such Designee shall
continue to be effective unless and until (a) such Designee delivers a written
notice of resignation to the Appointing Holder that appointed it, and to any
other Designee, the Company and the Trustee (which resignation shall be
effective immediately upon delivery thereof); provided that upon delivery of
such notice a new Designee may be appointed pursuant to clause (b) of this
Section 9.2; (b) the applicable Appointing Holder removes its Designee and/or
appoints a new Designee, which appointment shall become effective immediately
upon written notice from the applicable Appointing Holder to any other Designee,
the Company and the Trustee; or (c) the Notes beneficially owned by the
Appointing Holder that appointed such Designee and its respective affiliates
(including funds, accounts or persons managed, advised, sub-advised by or
affiliated with such Appointing Holder or its affiliates), successors and
assigns (“Qualifying Notes”) cease to represent a majority of the principal
amount of Initial Notes purchased by such Appointing Holder and its affiliates
pursuant to this Agreement. In the event (i) any Designee resigns or is
otherwise removed and the Appointing Holder that appointed it is not entitled
(or elects not) to exercise the right to appoint a new Designee, and (ii) the
Qualifying Notes beneficially owned by the other Appointing Holder represent a
majority of the principal amount of Initial Notes purchased by such Appointing
Holder and its affiliates pursuant to this Agreement, then the Designee
appointed by the Appointing Holder referred to in clause (ii) may continue to
act as the sole Majority Holder Designee until such time as the other Appointing
Holder appoints a new Designee pursuant to the immediately preceding sentence.
For the avoidance of doubt, no Appointing Holder shall be deemed to have
forfeited such Appointing Holder’s right to appoint a Designee solely because
such Appointing Holder has removed and/or failed to appoint a Designee pursuant
to clause (b) above. The Appointing Holders shall notify the Trustee and the
Company in writing of their then current holdings of Qualifying Notes in
connection with any action taken by their respective Designees pursuant to the
Indenture.
Section 9.3    Liability. Neither the Majority Holder Designee nor any of its
officers, partners, directors, employees or agents shall be liable to the
Holders or the Company for any action


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------




taken or omitted by the Majority Holder Designee under or in connection with the
Indenture and the Notes.
(Signature Page Follows)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.


COMPANY:
 
SUNNOVA ENERGY INTERNATIONAL INC.
 
 
 
 
By:
/s/ Walker A. Baker
Name:
Walter A. Baker
Title:
Executive Vice President, General Counsel and Secretary



 


[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------









INVESTORS:
 
MTP Energy Master Fund LLC
By MTP Energy Management LLC, its managing member
By Magnetar Financial LLC, its sole member
 
 
 
 
By:
/s/ Karl Wachter
Name:
Karl Wachter
Title:
General Counsel





[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------









TORTOISE ENERGY INFRASTRUCTURE CORP.
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director

 


[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------









TORTOISE MIDSTREAM ENERGY FUND, INC.
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director









[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------











TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director





[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







TORTOISE DIRECT OPPORTUNITIES FUND II, LP
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director





[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------









TORTOISE ESSENTIAL ASSETS INCOME TERM FUND
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director







[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







PRINCIPAL DIVERSIFIED SELECT REAL ASSET FUND
By Tortoise Capital Advisors, L.L.C. as Investment Adviser
 
 
 
 
 
 
By:
/s/ Stephen Pang
Name:
Stephen Pang
Title:
Managing Director











[Signature page to Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------








ANNEX A TO THE
PURCHASE AGREEMENT


DEFINITIONS
“2019 Long-Term Incentive Plan” has the meaning assigned to such term in Section
3.3 hereof.
“Additional Notes” has the meaning assigned to such term in Section 1.3 hereof.
“Affiliate” shall have the meaning assigned to it in the Indenture.
“Amended and Restated Piggy-back Registration Rights Agreement” means that
certain piggy-back registration rights agreement, made as of July 29, 2019, by
and among Sunnova Energy International Inc. and certain stockholders party
thereto.
“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
3.13 hereof.
“Appointing Holder” has the meaning assigned to such term in Section 9.1 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or required by
law or executive order to close.
“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, dated as of July 29, 2019.
“Closing” has the meaning assigned to such term in Section 1.2 hereof.
“Closing Date” shall mean the date on which Closing takes place, which shall
occur on or prior to the End Date.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commission” shall mean the Securities and Exchange Commission or any successor
entity.
“Commitment” has the meaning assigned to such term in Section 1.1 hereof.
“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Company.
“Commonly Controlled Entity” means any Person that, together with the Company or
any of its Subsidiaries, is treated as a single employer under Section 414(b),
(c) or (m) of the Code.
“Company SEC Documents” shall mean the Company’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act, collectively.
“Date of Delivery” has the meaning assigned to such term in Section 1.3 hereof.
“Designee” has the meaning assigned to such term in Section 9.1 hereof.
“End Date” has the meaning assigned to such term in Section 1.2 hereof.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


A-1

--------------------------------------------------------------------------------





“Enforceability Exceptions” has the meaning assigned to such term in Section 2.2
hereof.
“Environmental Laws” has the meaning assigned to such term in Section 3.9
hereof.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Equipment Facility” has the meaning assigned to such term in the Recitals
hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Indebtedness” has the meaning assigned to such term in the Indenture.
“Indemnified Party” has the meaning assigned to such term in Section 8.3 hereof.
“Indemnifying Party” has the meaning assigned to such term in Section 8.3
hereof.
“Indenture” has the meaning assigned to such term in the Recitals hereof.
“Intellectual Property” has the meaning assigned to such term in Section 3.8
hereof.
“Investor Related Parties” has the meaning assigned to such term in Section 8.1
hereof.
“Investors” has the meaning assigned to such term in the Recitals hereof.
“IT Systems” has the meaning assigned to such term in Section 3.30 hereof.
“Joinder” shall mean, with respect to any person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
person, providing such person to have all the rights and obligations of an
Investor under this Agreement, in such form as may be agreed to by the Company
and such Investor.
“Knowledge” or any other similar knowledge qualification, means the actual
knowledge of those persons listed on Schedule 1, in each case without any duty
of investigation or inquiry.
“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


A-2

--------------------------------------------------------------------------------





“Lock-Up Period” shall mean the period commencing on the Closing Date and ending
on the six-month anniversary of the Closing Date or, with respect to any
Additional Notes, the six-month anniversary of any Date of Delivery.
“Lock-Up Letter” means any lock-up agreement executed in connection with that
certain underwriting agreement, made as of July 24, 2019, by and among the
Company and certain stockholders and their affiliates party thereto.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Company and its Subsidiaries, taken as a whole, excluding the effect of
events, developments and circumstances affecting the electric utility industry
generally or (b) the ability of the Company to perform any of its material
obligations under the Transaction Documents.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions or to which the
Company or any Commonly Controlled Entity has any liability (including any
contingent liability).
“Notes” has the meaning assigned to such term in the Recitals hereof.
“NYSE” shall mean the New York Stock Exchange.
“Option” has the meaning assigned to such term in Section 1.3 hereof
“Original Investor” shall mean the Investors party hereto on the Closing Date.
“Pension Plan” means any employee pension benefit plan (including a
Multiemployer Plan) that is maintained or is contributed to by the Company or
any Commonly Controlled Entity or to which the Company or any Commonly
Controlled Entity has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.
“Personal Data” has the meaning assigned to such term in Section 3.30 hereof.
“Plan” means each employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
Commonly Controlled Entity or any such Plan to which the Company or any Commonly
Controlled Entity is required to contribute on behalf of any of its employees or
to which the Company or any Commonly Controlled Entity has any liability.
“Qualifying Notes” has the meaning assigned to such term in Section 9.1 hereof.
“Registration Rights Agreement” has the meaning assigned to such term in the
Recitals hereof.
“Sanctioned Country” has the meaning assigned to such term in Section 3.17
hereof.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


A-3

--------------------------------------------------------------------------------





“Sanctions” has the meaning assigned to such term in Section 3.17 hereof.
“Sarbanes-Oxley Act” has the meaning assigned to such term in Section 3.26
hereof.
“Second Amended and Restated Registration Rights Agreement” means that certain
registration rights agreement, made as of July 29, 2019, by and among Sunnova
Energy International Inc. and certain stockholders party thereto.
“Securities” means the Notes and the shares of Common Stock issuable upon
conversion of the Notes in accordance with the Indenture.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
“Significant Subsidiary” has the meaning assigned to such term in the Indenture.
“Subsidiary” has the meaning assigned to such term in the Indenture.
“Supplemental Listing Application” shall mean the application of the Company to
the NYSE for the listing of additional shares of the Company’s Common Stock on
the NYSE.
“Tax” or “Taxes” means any and all federal, state, county, local, foreign and
other present or future taxes (including income, profits, premium, disability,
alternative minimum, stamp, value added, goods and services, estimated, excise,
sales, use, occupancy, gross receipts, franchise, ad valorem, severance, capital
levy, production, transfer, withholding, employment, unemployment compensation,
payroll-related, and property taxes), levies, imposts, duties, deductions, and
other similar governmental charges, assessments or withholdings imposed by any
Governmental Authority whether or not measured in whole or in part by net
income, and including deficiencies, interest, additions to tax or interest and
penalties with respect thereto.
“Tax Return” means any federal, state, local, foreign and other applicable
return, declaration, report, claim for refund, information return or statement
or other document (including any related or supporting attachments, schedules,
statements or information and any amendments thereof) filed or required to be
filed with the U.S. Internal Revenue Service or any other Governmental Authority
in connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.
“TEP Inventory” has the meaning assigned to such term in the Recitals hereof.
“Transaction Documents” means this Agreement (including any Joinder), the
Indenture, the Registration Rights Agreement and the Notes.
“Transactions” means the transactions contemplated by this Agreement.
“Transfer” has the meaning assigned to such term in Section 4.1 hereof
“Trustee” has the meaning assigned to such term in the Recitals hereof.




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.


A-4

--------------------------------------------------------------------------------






ANNEX B TO THE
PURCHASE AGREEMENT


RULES OF CONSTRUCTION


Unless the context otherwise requires:


1.
references herein to the “Company,” the “Investors” or the “Subsidiaries” shall
include such Person’s respective successors and permitted assigns, in each case,
in accordance with the terms and provisions of the Transaction Documents;



2.
an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;



3.
“or” is not exclusive;



4.
words in the singular include the plural, and in the plural include the
singular;



5.
the meanings of the words “will” and “shall” are the same when used to express
an obligation;



6.
references to sections of or rules under the Securities Act or the Exchange Act
shall be deemed to include substitute, replacement or successor sections or
rules adopted by the Commission from time to time;



7.
“herein,” “hereof” and other words of similar import refer to this Agreement as
a whole (as amended or supplemented from time to time) and not to any particular
Article, Section or other subdivision;



8.
“United States”, “U.S.” and “U.S.A.” means the “United States of America”;



9.
references to “including” shall be deemed to mean “including, but not limited
to”; and



10.
references to agreements or documents shall be references to such agreements or
documents as amended, supplemented, modified or replaced from time to time
unless otherwise prohibited by this Agreement.







[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------








ANNEX C TO THE
PURCHASE AGREEMENT


FORM OF INDENTURE


(See attached.)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






ANNEX D TO THE
PURCHASE AGREEMENT


FORM OF REGISTRATION RIGHTS AGREEMENT


(See attached.)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT A TO THE
PURCHASE AGREEMENT


The information in this exhibit has been omitted because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.




[Exhibit A is maintained within the books and records of the Company]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT B TO THE
PURCHASE AGREEMENT


FORM OF SOLVENCY CERTIFICATE


SUNNOVA ENERGY INTERNATIONAL INC.
December __, 2019
This certificate (this “Solvency Certificate”) is delivered pursuant to Section
[6.1(ii)] of the Purchase Agreement dated as of December __, 2019 (the “Purchase
Agreement”), among Sunnova Energy International Inc., a Delaware corporation
(the “Company”), and the Investors from time to time party thereto. Capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in the Purchase Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Company and not in his individual capacity, as follows:
1.
I am the Chief Financial Officer of the Company. I am familiar with the
Transactions, and have reviewed the Purchase Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2.
As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Company and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Company and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Company and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.



This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Company and not individually and
the undersigned shall have no personal liability to the Investors with respect
thereto.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT C TO THE
PURCHASE AGREEMENT


FORM OF OFFICERS’ CERTIFICATE


SUNNOVA ENERGY INTERNATIONAL INC.


December __, 2019
This certificate (this “Officers’ Certificate”) is delivered pursuant to Section
[6.1(iv)] of that certain Purchase Agreement dated as of December __, 2019 (the
“Agreement”), by and among Sunnova Energy International Inc., a Delaware
corporation (the “Company”), and the investors identified on the signature pages
thereto (the “Investors”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Agreement.
The undersigned, _____ and _____, hereby certify that they are the duly elected
_____ and _____, respectively, of the Company, and that as such, they are
authorized to execute this Officers’ Certificate, and they further certify to
Investors in such capacity that:
1.    We have read the conditions precedent provided for in the Agreement with
respect to the obligation of the Investors to purchase Notes on the Closing Date
and the definitions relating thereto;
2.    We have examined such records of the Company and such agreements,
certificates of public officials, certificates of officers or other
representatives of the Company and others, and such other documents,
certificates and corporate or other records as we have deemed necessary or
appropriate as a basis for the opinion hereinafter expressed;
3.    We believe that the procedures described in the foregoing paragraphs 1 and
2 are sufficient to enable us to express an informed opinion as to whether the
conditions precedent referred to above have been complied with; and
4.    Based upon such procedures, we are of the opinion that all conditions
precedent provided for in the Agreement are satisfied, except with respect to
any condition that will be satisfied concurrently with the Closing Date;
provided, that, to the extent any such delivery or other condition requires
satisfaction of any Investor or any other person other than the Company, the
foregoing certification shall be to the Company’s Knowledge.
This Officers’ Certificate is being delivered by each undersigned officer only
in his capacity as _____ and _____, respectively, of the Company and not
individually and the undersigned shall have no personal liability to the
Investors with respect thereto.




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






Schedule 1
Knowledge Persons
William J. Berger, Chief Executive Officer
Robert L. Lane, Executive Vice President and Chief Financial Officer
Walter A. Baker, Executive Vice President, General Counsel and Secretary




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.